Citation Nr: 0619703	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-19 634	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right pelvic fracture with disruption of the 
right sacroiliac joint for the period prior to February 4, 
2005.  

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right pelvic fracture with disruption of the 
right sacroiliac joint for the period from February 4, 2005.  

5.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability (TDIU 
rating).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1984.  

This matter stems from rating decisions of May and August 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Subsequently, custody of the 
case was transferred to the RO in Winston-Salem, North 
Carolina.  The case was remanded in May 2001 for additional 
development.  

A rating action in March 2005 increased the 10 percent rating 
assigned for the veteran's right pelvic fracture to 20 
percent, effective from February 4, 2005.  

In October 2005 the RO notified the veteran that the 
accreditation of her chosen attorney had been canceled and 
could no longer represent the veteran.  The veteran was 
notified of her opportunity to select another representative 
and was provided with VA Form 21-22 for that purpose if she 
wished to appoint a Service Organization as her 
representative, a list of which was on the back page of that 
form.  Also enclosed was VA Form 22a if she wished to appoint 
another private attorney as her representative.  No response 
from the veteran to this letter was ever received.   

The case was remanded in February 2006 to afford the veteran 
the opportunity to present testimony in support of her claims 
but she failed to appear for a hearing scheduled in May 2006.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
manifested by degenerative arthritic changes, no recent 
evidence of limitation of motion, ligamentous stability and 
no marked knee impairment.  

2.  The veteran's chondromalacia of the right knee is 
manifested degenerative arthritic changes, no recent evidence 
of limitation of motion, ligamentous stability and no marked 
knee impairment.  

3.  Prior to February 4, 2005, the residuals of a right 
pelvic fracture with disruption of the right sacroiliac joint 
was manifested by sacralization of L5 on the sacrum but no 
ankylosis, intervertebral disc syndrome or more than mild 
limitation of motion of the lumbosacral spine.  

4.  Since the February 4, 2005, VA examination the residuals 
of a right pelvic fracture with disruption of the right 
sacroiliac joint have been manifested by forward flexion to 
36 degrees but there is no ankylosis of the thoracolumbar 
spine.  

5.  The veteran's service-connected disabilities result in a 
combined disability evaluation of 50 percent and do not 
prevent her from securing and maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for chondromalacia 
the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (2005).   

2.  An evaluation in excess of 20 percent for chondromalacia 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5257 (2005).   

3.  An evaluation in excess of 10 percent for residuals of a 
right pelvic fracture with disruption of the right sacroiliac 
joint for the period prior to February 4, 2005, is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, DCs 5292, 5293, 5295 (prior to September 
23, 2002); DC 5243 (effective as of September 23, 2002); DC 
5293 (prior to September 26, 2003); and DC 5237 (effective as 
of September 26, 2003).  

4.  An evaluation in excess of 20 percent for residuals of a 
right pelvic fracture with disruption of the right sacroiliac 
joint for the period from February 4, 2005, is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, DCs 5292, 5293, 5295 (prior to September 23, 2002); DC 
5243 (effective as of September 23, 2002); DC 5293 (prior to 
September 26, 2003); and DC 5237 (effective as of September 
26, 2003).

5.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   Here, the May 2006 RO letter to the veteran 
notified her of the matters concerning degree of disability 
and effective dates, in compliance with the holding in 
Dingess/Hartman, Id.  

Also, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [38 U.S.C.A.] section 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  So, once 
service connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal as to a disability rating or effective date, 
different notice obligations arise, as set forth in 
38 U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Here, however, 
the actions appealed were in May and August 2000 prior to the 
VCAA.  So, it was impossible to provide notice of the VCAA 
prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 
2006) it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

The appellant was notified of the VCAA in letters of January 
2004 and January 2005.  

Here, the RO has made the required attempts to obtain any and 
all clinical records and the Board notes that the veteran's 
VA clinical records are on file.  Further, the veteran has 
been afforded VA rating examinations.  See 38 U.S.C.A. 
§ 5103A(d).  

Although the appellant requested the opportunity to testify 
in support of her claims, she failed to do so in January and 
May 2006.  

The more recent statements and correspondence from the 
veteran do not make reference to or otherwise mention any 
additional treatment from other sources (e.g., private or 
non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

VA X-rays in 1994 revealed minimal degenerative arthritic 
changes of the sacroiliac joints with some irregularity and 
sclerotic changes of the articulating surfaces but no 
significant bony pathology of the knees or hips.  

On file is a September 1998 notation by a VA physician in a 
Prescription Form that the veteran was not to lift anything 
greater than 20 lbs.  She needed light and was not to perform 
prolonged standing or sitting.  

In a September 1999 VA Form 21-8940, Application For 
Increased Compensation Based on Unemployability the veteran 
reported that she had become too disabled to work in 
September 1998 and that she had last worked full time in 
August 1999.  She had 4 years of college education.  She had 
work experience as an insurance agent, in marketing, 
telemarketing, maintenance and cleaning, and as an assistant 
manager in a sales office.  

Information from the veteran's employer in April 2000 reveals 
that she had worked in insurance sales and collections but 
had last worked in August 1999 after moving from the state.  

On VA spinal examination in December 1999 the veteran 
reported having an abnormal gait because of her pelvic injury 
and that she had a lot of strain on her back.  Over the last 
few years she had had pain and tenderness accompanying 
chronic sprain/strain symptoms across her lumbar spine.  She 
had not had surgery and did not use braces or a cane.  No 
flare-ups were noted.  On examination she ambulated with some 
difficulty.  She had pain and a bit of a limp on the left 
side.  She had pain, soreness, and tenderness to palpation as 
well as pain with motion across the lumbar spine.  Forward 
flexion of the lumbar spine was to 70 degrees and extension, 
lateral bending, and rotation were to 30 degrees, with pain.  
The diagnosis was a lumbosacral strain.  Lumbosacral X-rays 
revealed complete sacralization of L5 with evidence of four 
lumbar vertebral bodies with normal alignment and no fracture 
or dislocation.  X-rays of both knees revealed no significant 
abnormality of the bone, joints or adjacent soft tissues.  

A report of a May 2000 evaluation by the Rehabilitation 
Services Commission reflects that after service the veteran 
had done primarily office work.  She was functional in all of 
her bathing activities.  She had 25 degrees of flexion of the 
dorsolumbar spine and 30 degrees of extension, without pain, 
and right lateral bending but left lateral bending was to 
only 10 degrees.  Degrees of knee motion were not recorded 
but there were complaints of pain on motion.  She had an 
abnormal gait with pelvic tilt to the left side but was very 
functional.  She appeared to have more pain in the left hip 
than in the right hip.  

On VA examination of the veteran's knees in July 2000 the 
veteran reported having gradually progressive worsening of 
knee pain, weakness, stiffness, swelling, fatigability, and 
giving way.  She wore a brace and it was reported that at 
times she used a cane.  She had chronic ongoing problems 
rather than any specific flare-ups.  On a normal day she had 
difficulty with climbing, crawling, and squatting.  She was 
currently unemployed.  The medications she took included 
Tylenol.  

On examination the veteran had difficulty arising from a 
chair as well as getting on and off the examining table due 
to pain.  She had soreness, pain, and tenderness to palpation 
around the knee.  In the right knee she had pain and 
tenderness, anteriorly, as well as patellofemoral pain, mild 
patellofemoral crepitation, and pain throughout range of 
motion.  Right knee motion was from 0 degrees of extension to 
120 degrees of flexion, being limited due to pain.  There was 
no effusion.  The knee was stable to medial, lateral, and 
anteroposterior testing.  McMurray's test was negative.  

In the left knee the veteran had pain which was worse than in 
the right knee.  She had moderate left knee pain on motion.  
Knee motion was from 0 degrees of extension to 120 degrees of 
flexion, being limited due to pain.  There was more 
crepitation of the patellofemoral joint with motion.  There 
was no effusion.  There was no medial or lateral joint line 
tenderness.  The knee was stable to medial, lateral, and 
anteroposterior testing.  McMurray's test was negative.  The 
diagnosis was residual injury of the knees with 
chondromalacia patella.  

VA outpatient treatment (VAOPT) records reflect that the 
veteran was treated for low back pain in 2000, including use 
of a transcutaneous nerve stimulator and diathermy.  

An October 2000 VA bone scan revealed asymmetric iliac wings, 
with the right being obliquely orientated, compared to the 
left, as well as degenerative changes in the hips and knees.  
A November 2000 pelvic CT scan revealed probable degenerative 
changes of the right sacroiliac joint with sclerosis and 
osteophyte formation.  

A February 2002 decision of an Administrative Law Judge (ALJ) 
of the Social Security Administration (SSA) reflects that the 
veteran was not awarded SSA disability benefits.  It was 
found that she had not engaged in substantially gainful 
employment since July 1999 and that she had medically 
determinable impairment due to residuals of a pelvic 
fracture.  She did not have impairment that significantly 
limited the ability to perform basic work-related activities 
and, so, did not have a severe impairment.  It was noted that 
she had testified that she was not able to work due to sharp 
low back pain that constantly radiated down her left leg.  
She stated that her hips were tilted and that a physician had 
recommended a hip replacement but that she had declined.  She 
performed her household chores, was active in church 
activities, and volunteered 10 hours a week.  

On VA examination of the veteran's knees in February 2005 her 
claim file was reviewed.  She complained of bilateral dull 
knee pain.  She wore a brace but did not use a cane.  She 
also used inserts in her shoes.  She had weakness and 
stiffness in her knees.  She had flare-ups after prolonged 
standing, weather changes, and walking.  These occurred 
weekly but not as often in the summertime.  She had been 
doing knee strengthening exercises at a gym.  She took 
Tylenol.  She had not worked since June 2004 when she had 
resigned due to her combined illnesses.  She was in a lot of 
pain, even though she had an office job.  She also had a home 
free-lancing job as a graphic designer but had not been able 
to get any work doing that.  She could no longer afford to go 
to a gym.  She felt that she needed a railing for her tub.  

On examination the veteran's left knee was grossly normal and 
all bony landmarks were palpable.  There was no evidence of 
effusion.  There was audible and palpable crepitus on motion.  
Extension was to 0 degrees and flexion was to 145 degrees.  
Drawer, McMurray, and Lachman signs were negative.  The 
collateral ligaments were intact and the knee was stable.  
Deep tendon reflexes were 2+/4.  Repetitive motion was 
significant for increased symptoms of pain only and without 
change in the degrees of range of motion.

The veteran's right knee was without gross hypertrophy and 
there was no evidence of effusion.  All bony landmarks were 
palpable.  Drawer, McMurray, and Lachman signs were negative.  
Extension was to 0 degrees and flexion was to 145 degrees.  
There was palpable crepitus on motion.  The collateral 
ligaments were intact and the knee was stable.  Repetitive 
motion was significant for increased symptoms of pain only 
and without change in the degrees of range of motion.  Deep 
tendon reflexes were 2+/4.  

The diagnoses were chondromalacia patella of each knee and 
residuals.  

On VA examination of the veteran's spine in February 2005 her 
claim file was reviewed.  She complained of a dull ache in 
her pelvis with stiffness.  She got a burning sensation in 
her tailbone, which was not like flare-up pain.  Her 
medications included Tylenol.  Her flare-ups began and became 
frank pain with weather changes.  She also had increased 
symptoms with prolonged sitting, standing, walking or lying 
flat.  These flare-ups came without any particular timing and 
could last 4 to 5 times a night, as with her knees.  Her 
symptoms were not as bad in the summertime.  She did not use 
a walking or assistive device.  

On examination the veteran had tenderness at the sacroiliac 
joints, bilaterally.  There terminal coccyx was not tender.  
The pelvis was nontender to direct pressure and compression 
of the individual pelves toward the mid-line.  Forward 
flexion was to 36 degrees and limited by pain and stiffness.  
Extension was to 30 degrees.  Lateral bending, bilaterally, 
was to 30 degrees and rotation, bilaterally, was to 45 
degrees.  Deep tendon reflexes were 1+/4, bilaterally.  
Sensation was intact across the lower extremities.  
Repetitive motion of the lumbar spine was significant for 
increased symptoms and pain relative to movement, not from 
motion of the spine.  The pelvis was stable.  It was noted 
that past X-rays revealed minimal degenerative arthritic 
changes of the sacroiliac joints with some irregular and 
sclerotic changes of the articulating surfaces.  

The diagnosis was bilateral sacroiliac degenerative disease, 
status post pelvic fracture with pain and other residuals.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Rating Criteria for Knee Disabilities

There is no specific Diagnostic Code for rating the veteran's 
service-connected chondromalacia of the knees and the RO has 
rated it on the basis of recurrent subluxation, instability 
or other impairment of the knee under 38 C.F.R. § 4.71, DC 
5257.  

Nevertheless, the Board will consider all possibly applicable 
DCs in attempting to arrive at the proper evaluation for the 
veteran's service-connected disability of the knees. 

Traumatic arthritis is rated as degenerative arthritis, 38 
C.F.R. § 4.71a, DC 5010, which under 38 C.F.R. § 4.71a, DC 
5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Also, functional loss and the impact of pain must be 
considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires 
knee flexion limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a 10 percent 
rating requires knee extension limited to no more than 10 
degrees, a 20 percent rating to no more than 15 degrees, a 30 
percent rating to no more than 20 degrees, a 40 percent 
rating to no more than 30 degrees, and a 50 percent rating to 
no more than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

The veteran's disability of the knees has been diagnosed as 
chondromalacia.  "Chondromalacia patella is defined as the 
premature degeneration of the patellar cartilage, the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur."  Odiorne v. Principi, 
3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. 
App. 8, 11 (1995).  Chondromalacia patellae is abnormal 
softness of the cartilage of the kneecaps.  Clyburn v. West, 
12 Vet. App. 296, 298 (1999).  Patellofemoral pain syndromes 
(chondromalacia of patella, retropatellar pain syndromes, 
patellofemoral syndrome) are a group of disorders 
characterized by anterior knee pain between the patella and 
the femur, especially on climbing or descending stairs or on 
squatting.  There may be deep tenderness on palpation and 
pressure on the patella, crepitus on motion, a grinding 
sensation behind the patella, and occasionally swelling.  68 
Fed. Reg. 7018 (February 11, 2003).  

Left and Right Knees

The Board is cognizant of the veteran's complaints relative 
to her knees, particularly upon repetitive motion, but it 
must be noted that while a bone scan revealed degenerative 
changes in the knees, a rating in excess of 20 percent is not 
warranted on the basis of limitation of motion in this case.  
In this regard, it must be noted that the veteran does not 
have limitation of motion in extension in either knee.  
Rather, VA examination in 2000 found motion was limited only 
in flexion in each knee, although the more recent VA 
examination in 2005 found no limitation of flexion (or 
extension).  Likewise, there is no documented subluxation or 
instability, since ligamentous testing has been normal in 
both knees.  Similarly, there is no nonunion of the tibia or 
fibula nor is there marked disability in either knee given 
her substantial range of motion and remaining strength and 
ligamentous stability in both knees.  

Accordingly, even given the veteran's use of a knee brace, 
which is not clinically shown to be needed in light of her 
ligamentous stability, and her complaints of pain on 
repetitive use, an evaluation in excess of 20 percent for 
each knee is not warranted in light of the substantially 
normal clinical findings.  

Right Pelvic Fracture With Disruption of the Right Sacroiliac 
Joint

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under 38 C.F.R. § 4.71a, DC 5292, a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine; 
20 percent for moderate limitation of motion, and 40 percent 
for severe limitation of motion.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

IVDS Criteria Prior September 23, 2002

Prior to the revision on September 23, 2002, a 10 percent 
rating was warranted for mild IVDS; 20 percent for moderate 
IVDS with recurring attacks; 40 percent for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
60 percent (the highest possible rating under this code) for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In rating peripheral neuropathy attention is given to the 
site and character of the injury and the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define 
trophic changes, 38 C.F.R. § 4.104, Diagnostic Code 7115 (for 
rating thrombo-angitis obliterans (Buergers' Disease) 
describes trophic changes as "thin skin, absence of hair, 
dystrophic nails."  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, it is 
given a maximum rating of moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is for 
moderate or, with sciatic nerve involvement, moderately-
severe incomplete paralysis.  38 C.F.R. § 4.123.  

38 C.F.R. § 4.123 provides that peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term ``incomplete paralysis'' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  

DCs 8520 through 8530 provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment, except for DC 8520, the sciatic 
nerve, which provides for ratings of 60 percent, for severe 
incomplete paralysis with marked muscular atrophy, and 80 
percent for complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or, very rarely, lost knee flexion.  

Otherwise, incomplete peripheral neuropathy of the sciatic 
nerve warrants a 10 percent evaluation when mild; a 20 
percent evaluation when moderate; and 40 percent evaluation 
when moderately severe.  38 C.F.R. § 4.124a, DCs 8520, 8620, 
8720 (2004).  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

IVDS Criteria Since September 23, 2002

For the period prior to September 23, 2002, only the old 
rating criteria under DC 5293 may be applied, but either the 
old or the new rating criteria, whichever are most 
beneficial, will be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of 
September 23, 2002, either preoperatively or postoperatively, 
one of two methods, whichever results in the higher rating, 
will be used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes in the 
past 12 months is at least 1 week but less than 2 weeks, 
a 10 percent evaluation is warranted.  A total duration of at 
least 2 weeks but less than 4 weeks warrants 20 percent.  A 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants 40 percent.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).   

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  
68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for each spinal segment, except that a lesser 
degree of motion may be considered normal under the 
circumstances in Note 3.  Note 4 provides that motion be 
measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the new 
spinal rating criteria.  The only higher evaluations for 
thoracolumbar disability are a 50 percent rating when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis is when the spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more additionally listed symptoms.  

Right Pelvic Fracture With Disruption of the Right Sacroiliac 
Joint In Excess of 10 percent Prior to February 4, 2005

Although the veteran has complained of low back pain which 
radiates down her left leg, repeated VA examinations have not 
yielded a diagnosis of IVDS nor have X-rays documented the 
type of disc space narrowing normally accompanying IVDS.  So, 
in sum, a rating based on the old or the new IVDS criteria is 
not warranted.  

The veteran prior to the February 4, 2005, VA examination did 
not demonstrate that the veteran had more than mild 
limitation of motion.  The December 1999 VA examination found 
that flexion was to 70 degrees, although the May 2000 report 
of an evaluation for a Rehabilitation Services Commission 
found that flexion was to only 25 degrees.  However, at that 
time it was noted that despite her abnormal gait with pelvic 
tilt, she was very functional.  Moreover, her range of motion 
in spinal rotation was not measured at the time of the May 
2000 examination.  Given the substantial differences between 
the measured 70 degrees in December 1999 and 25 degrees in 
May 2000, the Board is of the opinion that the 70 degrees of 
flexion in December 1999 is the more accurate measurement of 
the veteran's range of motion in flexion.  

Similarly, there was no evidence of ankylosis of the entire 
lumbosacral spine, although there is sacralization of L5 to 
the sacrum.  

Accordingly, a rating in excess of 10 percent was not 
warranted under the old or the new spinal rating criteria.  

Right Pelvic Fracture With Disruption of the Right Sacroiliac 
Joint In Excess of 20 percent Since February 4, 2005

Under the new rating criteria, the veteran is not shown to 
have forward flexion of less than 30 degrees since, for the 
reason explained above, the finding of only 25 degrees of 
flexion in May 2000 is not considered an accurate clinical 
finding.  

Likewise, because there is no ankylosis of the entire 
lumbosacral spine, although there is sacralization of L5 to 
the sacrum, a rating in excess of 20 percent under the new 
spinal rating criteria is not warranted.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of her disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran is service-connected for chondromalacia of the 
left knee, rated 20 percent disabling; chondromalacia of the 
right knee, rated 20 percent disabling; and for residuals of 
a right pelvic fracture with disruption of the right 
sacroiliac joint, rated 20 percent disabling.  Including the 
bilateral factor, these result in a combined disability 
evaluation of 50 percent, which is short of the required 
60 percent to meet the requirements for a schedular TDIU 
rating under 38 C.F.R. § 4.16(a).  

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning, at least at the moment, she can only receive this 
benefit if it is determined that her case presents such an 
exceptional circumstance that she is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The governing norm in these 
very special, exceptional cases is a finding, for example, 
that there have been frequent periods of hospitalization or 
marked interference with employment (i.e., beyond that 
contemplated by the rating currently assigned) to render 
impractical the application of the regular schedular 
standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are her level of education, her employment 
history, and her vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991). 

Here, the veteran's service-connected musculoskeletal 
disabilities are not shown to have required frequent 
hospitalization.  Also, given her college education and work 
experience in managerial office work, her disabilities are 
not shown to have caused significant impairment requiring 
time lost from work due to service-connected disabilities.  
Repeated evaluations have found that she retains substantial 
functionality and is able to perform the activities of daily 
living.  

Similarly, an SSA adjudication reached essentially the same 
determination and, so, does not support her claim for a TDIU 
rating.  Accordingly, the claim for a TDIU rating must be 
denied.  



ORDER

Evaluations in excess of 20 percent for chondromalacia of 
each knee are denied.  

An evaluation in excess of 10 percent for residuals of a 
right pelvic fracture with disruption of the right sacroiliac 
joint for the period prior to February 4, 2005, is denied.  

An evaluation in excess of 20 percent for residuals of a 
right pelvic fracture with disruption of the right sacroiliac 
joint for the period from February 4, 2005, is denied.  

Entitlement to a TDIU rating is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


